                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL CISNEROS,                                   Case No.16-cv-00735-HSG
                                                          Plaintiff,
                                   8
                                                                                            ORDER FOR JURY MEALS DURING
                                                    v.                                      DELIBERATIONS
                                   9

                                  10     J. VANGILDER, et al.,
                                                          Defendants.
                                  11

                                  12    DANIEL MANRIQUEZ,                                   Case No. 16-cv-01320-HSG
Northern District of California
 United States District Court




                                  13                     Plaintiff,

                                  14               v.

                                  15    J. VANGILDER, et al.,

                                  16                     Defendants.

                                  17

                                  18           IT IS HEREBY ORDERED that, pursuant to the Guide to Judiciary Policy, the Clerk’s
                                  19   Office shall furnish lunch for the members of the jury for each day the jury is in deliberations.
                                  20           IT IS SO ORDERED.
                                  21

                                  22   Dated: June 20, 2019
                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                       Rev.03/19
